Citation Nr: 0118427	
Decision Date: 07/16/01    Archive Date: 07/24/01	

DOCKET NO.  99-20 581	)	DATE
	)
	)

On appeal from the
Department of Veterans (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from February 1966 to February 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the VARO in 
Cleveland which confirmed and continued a 70 percent 
disability rating for the veteran's PTSD.

The evidence in the claims file reflects that the veteran was 
last afforded a rating examination for compensation purposes 
by VA in 1994.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist a 
veteran in obtaining and developing facts and evidence to 
support a claim includes obtaining pertinent outstanding 
medical records as well as adequate and contemporary VA 
examinations, by a specialist when needed.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

Subsequent to the VA rating examination in 1994, the veteran 
has been hospitalized for psychiatric purposes by VA on 
different occasions, most recently in September 1999.  At the 
time of discharge from hospitalization in September 1999, it 
was noted that the veteran was to be seen for follow-up 
purposes later that month at the Brecksville VA medical 
facility.  No reports regarding any follow-up treatment are 
of record.  In fact, the most recent outpatient reports of 
record are dated in 1996.  Of record is a communication dated 
in October 1996 in which a social worker with The Center for 
Stress Recovery at the VA Medical Center in Brecksville 
indicated that there had not been contact with the veteran 
for several weeks and it was assumed that he was no longer in 
need of services.  

In accordance with Bell v. Derwinski, 2 Vet. App. 611 (1992), 
VA is deemed to have constructive knowledge of certain 
documents which are generated by VA agents or employees, 
including VA physicians.  Id. at 612-13.  If those documents 
are within VA's control, and could reasonably be expected to 
be part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board, and 
should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
re-adjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).  

Also, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. 106-475, 114 Stat. 2096 (2000).  Because of 
the change in the law brought about by the new law and the 
discussion above, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In view of the foregoing, the case is REMANDED for the 
following:  

1.  The RO, in accordance with the 
Veterans Claims Assistance Act of 2000, 
should request that the veteran supply 
the names and addresses of all facilities 
that have treated him for his PTSD in the 
recent past.  The RO should then take all 
necessary steps to obtain copies of all 
records not already contained in the 
claims folder, to include any identified 
VA clinic or medical center, and records 
of the veteran's treatment at the VA 
medical center in Brecksville, Ohio, 
following his hospitalization there in 
September 1999.  The RO should also 
inform the veteran of any records it has 
been unsuccessful in obtaining as 
provided under the Veterans Claims 
Assistance Act of 2000.

2.  The veteran should be afforded a VA 
psychiatric examination and a social and 
industrial survey to determine the 
current severity of his psychiatric 
symptomatology.  The claims file must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The psychiatrist should 
conduct a thorough psychiatric 
examination and provide a complete 
description of the history of the 
psychiatric disorder and the current 
symptomatology that affects the veteran's 
social and occupational functioning.  The 
examiner should provide a Global 
Assessment of Functioning (GAF) score and 
provide an explanation of the meaning of 
the score assigned.  The examiner should 
also provide an opinion on the extent to 
which the veteran's psychiatric 
symptomatology affects his ability to 
adapt and function in a work environment, 
in terms of a how any occupational and 
social impairment found impacts on his 
work efficiency, ability to perform 
occupational tasks, and ability to 
establish or maintain effective work and 
social relationships.  Findings should be 
made so that the rating criteria set 
forth in 38 C.F.R. § 4.130 (2000) may be 
applied.  The examiner should provide the 
complete rationale for any opinion 
expressed.  

3.  After the development requested above 
has been completed, the RO should review 
the record to ensure that the examination 
complies with the instructions contained 
in the paragraph above.  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim of entitlement to an increased 
evaluation for PTSD.  The RO should 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  

Thereafter, if the benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his representative should 
be furnished a supplemental statement of the case and be 
given the opportunity to respond.  If the veteran fails to 
report for an examination, the provisions of 38 C.F.R. 
§ 3.655 (2000) and the effect of his failure on a claim for 
an increased rating should be explained in the supplemental 
statement of the case.  Then, the case should be returned to 
the Board, if otherwise in order.  The Board intimates no 
opinion as to any final outcome warranted.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


